Exhibit 10.34

 

Portions of this exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934.
Such portions are marked by a series of asterisks.

 

November 24, 2003

 

Michel de Rosen

President, CEO & Chairman

ViroPharma Incorporated

405 Eagleview Boulevard

Exton, PA 19341

USA

 

  Re:   Revisions to First Amended and Restated Agreement dated February 27,
2001

between Sanofi-Synthelabo and ViroPharma Incorporated
                                

 

Dear Michel:

 

By this letter (the “Letter Amendment”) we agree to make the following
amendments to the First Amended and Restated Agreement dated February 27, 2001,
between Sanofi-Synthelabo and ViroPharma Incorporated (the “FAR Agreement”). The
amendments in paragraphs I and II shall be effective as of the date of this
Letter Amendment. The remainder of this Letter Amendment shall be effective as
of the date of the license agreement to be entered into by Licensee and Schering
Corporation pursuant to the option agreement entered into by Licensee and
Schering Corporation and approved by Licensor by the letter from Licensor to
Licensee dated November 21, 2003. Unless otherwise indicated, capitalized terms
used herein and defined in the FAR Agreement shall have the meanings ascribed to
them in the FAR Agreement.

 

I.      Section 1.13(a) of the FAR Agreement is replaced in its entirety by the
following:

 

(a)   customary trade discounts, reasonable quantity and cash discounts, and/or
rebates (including without limitation, chargebacks, trade rebates, managed care
rebates, government rebates and other reasonable and customary discounts,
allowances, credits and rebates);

 

II.     Article 2 of the FAR Agreement is amended by adding the following new
Section 2.6:

 

2.6   Licensee shall use Trademarks for the sale of Products.

 

III.    Section 11.3 of the FAR Agreement is amended by replacing the current
introductory language “Notwithstanding any other provisions of this Agreement”
with:



--------------------------------------------------------------------------------

Michel de Rosen

November 24,2003

Page 2

 

 

For so long as Schering Corporation is selling Products in the Territory,
Licensee’s right and license to the Trademarks, Know-How and Technical Data
under this Section 2.1 shall survive the termination of this Agreement and shall
be perpetual and non-cancellable except by Licensor, and during such period,
Licensee shall pay the royalty described in Section 5.1(a)(ii)(b) instead of the
royalty described in Section 5.1(c)(ii). Otherwise, notwithstanding any other
provisions of this Agreement

 

IV.    Section 5.1(b) of the FAR Agreement is amended by replacing the text
reading “Notwithstanding Section 5.1(a) above” with new text reading
“Notwithstanding Section 5.1(a) above, except as set forth in Section 5.1(d)
below”, and the following new Section 5.1(d) shall be appended to the end of
current Section 5.1:

 

(d)     The provision of Section 5.1(a) shall apply (and, for the sake of
clarity, the provisions of Section 5.1(c) shall not apply) in determining the
royalty rates applicable to both Licensee and Licensor on Net Sales of Products
made by either Licensee or Schering Corporation after Licensee and Schering
Corporation have entered into an agreement for the development and marketing of
Compounds and Products pursuant to the option agreement entered into by Licensee
and Schering Corporation and approved by Licensor by the letter from Licensor to
Licensee dated November 21, 2003. Notwithstanding the provisions of Section
5.1(a)(i), the royalty pursuant to Section 5.1(a)(i) on such Net Sales by
Licensee or Schering Corporation shall terminate on a country-by-country basis
when sales of all Product by Schering or its Affiliates in a country in the
Territory (“Schering Sales”) constitute less than ******* by volume measured in
units of the sum of Schering Sales and all sales of Product by entities other
than Schering or its Affiliates in such country. This Section 5.1(d) shall apply
for the term of the license agreement to be entered into by Licensee and
Schering Corporation pursuant to the option agreement entered into by Licensee
and Schering Corporation and approved by Licensor by the letter from Licensor to
Licensee dated November 21, 2003.

 

V.     Section 5.1(a)(ii) is replaced in its entirety by the following:

 

(ii)    in consideration of the right and license to the Know-How, Technical
Data, and/or Trademarks granted to Licensee hereunder, Licensee shall pay to
Licensor a royalty of

 

  a/   ******* on Net Sales in the Territory until the expiration or termination
of this Agreement, and

 

  b/   after the expiration or termination of this Agreement, ******* on Net
Sales in the Territory made by Schering Corporation pursuant to the agreement
described in Section 5.1(b) of this Agreement, for so long as Schering
Corporation sells Product in the Territory during the term of Licensee’s license
to Trademarks, Know-How and Technical Data.



--------------------------------------------------------------------------------

Michel de Rosen

November 24,2003

Page 3

 

 

 

VI.    Article 2 of the FAR Agreement is amended by replacing Section 2.6 as
previously added pursuant to paragraph II of this Letter Amendment in its
entirety with the following:

 

2.6    Notwithstanding any other provision of this Agreement, Schering
Corporation shall not be obligated to use the Trademarks, and nothing shall
prevent Schering Corporation from selecting and using its own trademarks for the
sale of Compounds or Products. Licensee shall use either Trademarks, or
trademarks used by Schering Corporation for the sale of Products.

 

VII.    Schedule 3 of the FAR Agreement is amended by appending to the end of
Schedule 3, the following:

 

“Schering Corporation, or any Affiliate of Schering Corporation that is directly
or indirectly one hundred percent (100%) owned or controlled by Schering-Plough
Corporation”.

 

Finally, by this letter, Sanofi-Synthelabo and ViroPharma agree that they shall
consult and agree on the exercise of ViroPharma’s right to audit the Net Sales
figures of Schering Corporation under the license agreement. If
Sanofi-Synthelabo and ViroPharma are unable to agree on such exercise after
consultation between the Vice President, Licensing of Sanofi-Synthelabo and the
President of ViroPharma, then the Chief Financial Officer of Sanofi-Synthelabo
shall be permitted to resolve the dispute. For the sake of clarity,
Sanofi-Synthelabo shall be permitted to cause ViroPharma to exercise its audit
right under the license agreement notwithstanding ViroPharma’s disagreement
about such exercise. If ViroPharma and Sanofi-Synthelabo disagree on whether
ViroPharma should exercise its audit right, and Sanofi-Synthelabo causes
ViroPharma to exercise such right, then Sanofi-Synthelabo shall bear all the
costs of such audit that are not reimbursed to ViroPharma by Schering.

 

The FAR Agreement shall remain in full force and effect, subject only to the
express changes set forth in this letter, and the parties hereto hereby ratify
and confirm the provisions of the Agreement, as so modified. The FAR Agreement,
as supplemented and modified by this letter, constitutes the entire
understanding between the parties with respect to the subject matter thereof,
and supersedes any prior understanding and/or written or oral agreements among
them. This letter may not be changed, modified, discharged or terminated orally
or in any manner other than by an agreement in writing signed by the parties
hereto. All references to “this Agreement” in the FAR Agreement shall mean the
FAR Agreement as modified hereby and from time to time hereafter. This letter
may be executed in counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.

 

Please indicate your agreement to these terms by signing both copies of this
letter and returning one to me.



--------------------------------------------------------------------------------

Michel de Rosen

November 24,2003

Page 4

 

 

 

SANOFI-SYNTHELABO

By:

  /S/     JEAN PIERRE KERJOUAN    

--------------------------------------------------------------------------------

             Jean Pierre Kerjouan              Senior Vice President Strategy

By:

  /S/     JEAN CLAUDE LEROY    

--------------------------------------------------------------------------------

             Jean Claude Leroy              Senior Vice President Strategy

Accepted and agreed:

VIROPHARMA INCORPORATED

By:

  /S/     MICHEL DE ROSEN    

--------------------------------------------------------------------------------

             Michel de Rosen              President, CEO & Chairman